Title: From David Humphreys to John Mitchell, 4 June 1781
From: Humphreys, David
To: Mitchell, John


                        
                            Sir
                            Head Quarters New Windsor June 4th 1781
                        
                        The Duke de Lauzun will set out for New Port, by day break to morrow Morning. His Excellency requests
                            therefore that you will not fail to have as good a Horse as you can procure ready for the Duke by that time at Fish Kill
                            Landing, and also a person with another Horse to attend upon him and bring back the former, As the Duke proposes
                            exchanging Horses at Storms’s or the next stage beyond where he shall be able to do it. If you shall not be able to procure
                            very good Horses (which the General wishes) you will be pleased to provide the best you can, punctually by the time, and
                            send the enclosed Note instantly to Major Keese—(otherwise destroy it). The urgency of the service as well as Civility
                            require attention to the Matter; and I will thank you to be informed by the bearer what may be depended upon that there
                            may be no misapprehension or delay. I am Sir Your Most Obedt Hble Servant
                        
                            D. Humphrys Aide De Camp
                            
                        
                     Enclosure
                                                
                            
                                Sir
                                Head Quarters June 4th 1781
                            
                            You will be pleased to provide the best Horse in your power, by daybreak tomorrow Morng for the Duke de
                                Lauzun to ride to Storms’, or the first stage beyond where he can exchange; also a person with another Horse to attend upon him & bring back the former. The Commander in Cheif desires
                                you will not fail on any account whatever. I am Sir Your Hble Servt
                            
                                D. Humphrys Aide De Camp

                            
                        
                        
                    